Pfeifer, J.,
dissenting.
{¶ 48} I dissent because I agree with the appellate court’s determination that a retrial is not appropriate in this case but that a remittitur is appropriate. The jury’s finding on damages, not on liability, is the only issue here. The excessiveness of the jury’s verdict on economic damages resulted not from passion and prejudice but from unsupported testimony from one of the appellee’s experts as to the cost of nursing care. To order a retrial because of the obnoxious behavior of an attorney does our system of justice no favors — such behavior must be dealt with as it occurs, not after a judge decides that a party may have benefited from it. Such a reversal does not reflect the effective administration of justice.
{¶ 49} Since all the parties in this case, which was filed nearly a decade ago, deserve a resolution, and because the power to order a remittitur is not limited to trial courts, Shaffer v. Maier (1994), 68 Ohio St.3d 416, 627 N.E.2d 986, this court should order a $20 million remittitur in this case, reducing the jury verdict to $10 *148million. That amount has a more realistic connection to the evidence as to economic damages — the $6.5 million testified to by the plaintiffs expert for the cost of Walter’s care plan — than did the jury’s verdict. Should the plaintiff refuse the remittitur, he would be entitled to a new trial. Before that trial, it would be wise for the trial judge to deny any motion for admission pro hac vice filed on behalf of Mr. Fieger.
Beam & Raymond Associates and Jack Beam, for appellee.
Tucker, Ellis & West L.L.P., and Irene C. Keyse-Walker; and Reminger & Reminger Co., L.P.A., Marc W. Groedel, and Marilena DiSilvio, for appellant Mt. Sinai Medical Center.
Jones Day, Mark Herrmann, and Pearson N. Bownas; and Sutter, O’Connell & Farchione, Joseph A. Farchione Jr., and Thomas H. Terry III, for appellants Ronald Jordan, M.D., and Northeast Ohio Neighborhood Health Services, Inc.
Bricker & Eckler, L.L.P., Catherine Ballard, Anne Marie Sferra, and Bobbie S. Sprader, urging reversal for amici curiae Ohio Hospital Association, Ohio State Medical Association, and American Medical Association.
Kegler, Brown, Hill & Ritter, L.P.A., and Loriann E. Führer, urging reversal for amicus curiae Ohio Association of Community Health Centers.
Wood & Berliner, P.L.L.C., Brett M. Wood, and Deborah E. Berliner, urging affirmance for amicus curiae Life Legal Defense Foundation.